DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 08/10/2018, claims benefit of provisional Application No. 62/642,527 (filed on 03/13/2018). Claims 1-20 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/09/2018, 06/28/2019, 10/13/2020, 10/16/2020, 10/21/2020, 05/05/2021, 07/12/2021, 09/03/2021, and 10/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Specification [0074] provides the following description, “While computer readable media may reproduce and/or cause to deliver the computer executable instructions and data to a computing device for execution by one or more processors via various transmission means and mediums, including carrier waves and/or propagated signals, for purposes of this disclosure computer readable media expressly excludes carrier waves and/or propagated signals” (emphasis added). Furthermore, Specification [0019] provides that “the use of the combination "and/or" with regard to multiple items should be viewed as meaning either or both items” (emphasis added). Therefore, it is unclear if the description that “computer readable media excludes carrier waves and/or propagated signals” must exclude both the carrier waves and propagated signals since the Specification notes that “either” of the items  Appropriate correction is required.

Claim Objections
Claims 12-18 are objected to because of the following informalities:  
Claim 12 recites “the medium” in line 3, which should be “the computer-readable medium.” Claims 13-18 are objected to based on the same rationale. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 13 of U.S. Patent No. US 11,232,152 B2 in view of Subbian et al. (US 2019/0114362 A1). 
Present Application
Reference Patent
U.S. Patent No. US 11,232,152 B2
Claim 1

A computer-implemented method for determining an aggregated embedding vector
for a target node of a corpus graph according to the neighborhood of the target node in the corpus graph, the method comprising: 

determining an embedding vector of the target node;

determining neighborhood embedding information for the target node, the
neighborhood embedding information comprising embedding information of the
neighborhood of the target node in the corpus graph;



and associating the aggregated embedding vector with the target node.


A computer-implemented method for determining an aggregated embedding vector for a target node of a corpus graph, the method comprising: accessing a target node of a corpus graph; 

determining an aggregated embedding vector relating to the target node, comprising: 

determining a relevant neighborhood of the target node within the corpus graph through execution by a central processing unit (CPU); and 

generating an aggregated embedding vector for the target node in view of the relevant 

wherein the aggregated embedding vector comprises an embedding vector of the target node concatenated with neighborhood embedding information for the target node determined from the relevant neighborhood of the target node; and 

associating the aggregated embedding vector with the target node.


The computer-implemented method of Claim 1, further comprising:

receiving a query from a computer user;

determining that the query corresponds to the target node of the corpus graph;

determining a plurality of potential recommendation nodes as recommendations
for the user in view of the query, where the plurality of potential recommendation nodes are identified from the corpus graph according to the aggregated embedding vector of the target node; 

and providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user.
Claim 2

The computer-implemented method of claim 1, further comprising: 

receiving a query from a computer user; determining that the query corresponds to the target node of the corpus graph; 

determining a plurality of potential recommendation nodes as recommendations for the user in view of the query, where the plurality of potential recommendation nodes is identified from the corpus graph according to the aggregated embedding vector of the target node; 

and providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user.
Claim 12

A computer-readable medium bearing computer-executable instructions which, when executed on a computing system comprising at least a processor retrieving instructions from the medium, carry out a method for determining an aggregated embedding vector for a target node of a corpus graph according to the neighborhood of the target node in the corpus graph, the method comprising:

identifying a relevant neighborhood of nodes to the target node within the corpus graph;



determining neighborhood embedding information for the target node, the
neighborhood embedding information comprising embedding information from the
nodes within the relevant neighborhood within the corpus graph;

generating an aggregated embedding vector for the target node, the aggregated embedding vector comprising the embedding vector of the target node concatenated with the neighborhood embedding information for the target node;

and associating the aggregated embedding vector with the target node.


A computer-readable medium bearing computer-executable instructions which, when executed on a computing system comprising at least a processor retrieving instructions from the medium, carry out a method for determining an aggregated embedding vector for a target node of a corpus graph, the method comprising: accessing a target node of a corpus graph; 

determining an aggregated embedding vector relating to the target node, comprising: 



and generating an aggregated embedding vector for the target node in view of the relevant neighborhood of the target node through execution by a graphic processing unit (GPU); 

wherein the aggregated embedding vector comprises an embedding vector of the target node concatenated with neighborhood embedding information for the target node determined from the relevant neighborhood of the target node; and 

associating the aggregated embedding vector with the target node.


Regarding Claim 1,
Reference Patent claim 1 does not teach the following limitations of claim 1 in the present application:
determining neighborhood embedding information for the target node, the neighborhood embedding information comprising embedding information of the neighborhood of the target node in the corpus graph;
However, Subbian et al. teaches determining neighborhood embedding information for the target node, the neighborhood embedding information comprising embedding information of the neighborhood of the target node in the corpus graph (pg. 14 [0075]: “The social-networking system 160 may generate an entity embedding corresponding to the entity by taking a weighted average of entity embeddings corresponding to the identified neighboring entities” teaches determining an entity embedding for a target node by taking a weighted average of entity embeddings of neighborhood entities nodes (corresponds to determining neighborhood embedding information of the neighborhood of the target node in the corpus graph); also see Fig. 9A-9B).

Regarding Claim 2,
Claims 2 is rejected based on same rationale as claim 1, please see the Table above for mapping between respective present claim and Reference Patent claim.
Regarding Claim 12,
Reference Patent claim 13 does not teach the following limitations of claim 12 in the present application:
determining neighborhood embedding information for the target node, the neighborhood embedding information comprising embedding information from the nodes within the relevant neighborhood within the corpus graph;
However, Subbian et al. teaches determining neighborhood embedding information for the target node, the neighborhood embedding information comprising embedding information from the nodes within the relevant neighborhood within the corpus graph (pg. 14 [0075]: “The social-networking system 160 may generate an entity embedding corresponding to the entity by taking a weighted average of entity embeddings corresponding to the identified neighboring entities” teaches determining an entity embedding for a target node by taking a weighted average of entity embeddings of neighborhood entities nodes (corresponds to determining neighborhood embedding information of the neighborhood of the target node in the corpus graph); also see Fig. 9A-9B).
.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. US 11,232,152 B2 in view of Ramanath et al. (US 2018/0349501 A1).
Present Application
Reference Patent
U.S. Patent No. US 11,232,152 B2
Claim 19

A computer system configured as a recommender system for providing
recommended content in response to a user query, the system comprising a
processor and a memory, wherein the processor executes instructions stored in the memory as part of or in conjunction with additional components to respond to the user's query, the additional components comprising:

a content recommender component that, in execution on the computer system:

receives the query from the user over a network, the query comprising an item of content;

identifies a corresponding item of content to the query in a corpus graph maintained by the recommender system;

determines a set of potential content recommendation for the user according to an aggregated embedding vector associated with 

selects at least one content recommendation from the set of potential content recommendations; and

provides the at least one content recommendation to the user; and
an embedding vector generator that, in execution on the computer system:

determines a relevant neighborhood of the corresponding item of content in the corpus graph; and

generates the aggregated embedding vector for the corresponding item of content in the corpus graph, the aggregated embedding vector comprising an embedding vector of the corresponding item of content and a network
embedding vector of the corresponding item of content.


A computer system configured as a recommender system for providing recommended content in response to a user query, the system comprising a processor and a memory, wherein the processor executes instructions stored in the memory as part of or in conjunction with additional components to respond to the user's query, the additional components comprising: 

a content recommender component that, in execution on the computer system: 

receives the query from the user over a network, the query comprising an item of content; 

identifies a corresponding item of content to the query in a corpus graph maintained by the recommender system; 

determines a set of potential content recommendation for the user according to an aggregated embedding vector associated with 

selects at least one content recommendation from the set of potential content recommendations; and 

provides the at least one content recommendation to the user; and an embedding vector generator that, in execution: 

accesses a target node of a corpus graph; 

and determines an aggregated embedding vector relating to the target node, comprising: 

determining a relevant neighborhood of the target node within the corpus graph through execution by a central processing unit (CPU); and 

generating an aggregated embedding vector for the target node in view of the relevant neighborhood of the target node through execution by a graphic processing unit (GPU); 

wherein the aggregated embedding vector comprises an embedding vector of the target node concatenated with neighborhood embedding information for the target node determined from the relevant neighborhood of the target node.


Regarding Claim 19,
Reference Patent claim 19 does not teach the following limitations of claim 19 in the present application:
the aggregated embedding vector comprising an embedding vector of the corresponding item of content and a network embedding vector of the corresponding item of content.
However, Ramanath et al. teaches the aggregated embedding vector comprising an embedding vector of the corresponding item of content and a network embedding vector of the corresponding item of content (Fig. 6 and pg. 6 [0082]: “In some example embodiments, the first- and second-order embeddings may be combined (operation 616) to create a combined vector...In some example embodiments, the first-order and second-order proximity vectors are calculated separately and then concatenated for each vector” teach that for each vertex (corresponds to target node), a first-order embedding is obtained (corresponds to embedding vector of the item of content) and combined with a second-order embedding based on neighborhood information (corresponds to network embedding vector of the item of content); see Fig. 6 Steps 604, 606, and 616, and pg. 6 [0075]-[0076]).
Ramanath et al. and Reference Patent are analogous art to the claimed invention because they are directed to graph representations. It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Ramanath et al. to the disclosed invention of the Reference Patent. One of ordinary skill in the arts would have been motivated to make this modification in order to “[optimize] a designed objective function that preserves both the local and global network structures, and preserves both the first-order and second-order proximities” (Ramanath et al. pg. 6 [0074]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the user" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the user" has been interpreted as “the computer user”.
Claim 6 recites “wherein a predetermined number of iterations are conducted”; this limitation lacks clarity because it is unclear to which steps the “iterations” refer. For example, does the limitation require that all steps from claims 1-5 are performed in “a predetermined number of iterations” or only the steps from claim 4 are performed in “a predetermined number of iterations”? For examination purposes, only the steps from claim 4 are performed in “a predetermined number of iterations”.
Claim 7 recites the limitation "the highest visit counts" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the highest visit counts" has been interpreted as "a highest visit count".
Claim 9 recites the limitation "the neighbor nodes of the immediate neighbor node of the target node" in line 3 (emphasis added).  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the neighbor nodes of the immediate neighbor node of the target node" has been interpreted as "a plurality of neighbor nodes of an immediate neighbor node of the target node".
Claim 10 recites the limitation "each of the immediate neighbor nodes of the immediate neighbor node of the target node" in line 3-4 (emphasis added). There is insufficient antecedent basis for this limitation in the claim. For examination purposes, each of the immediate neighbor nodes of the immediate neighbor node of the target node" has been interpreted as "each of a plurality of immediate neighbor nodes of the immediate neighbor node of the target node".

Claim 12 recites the limitation "the neighborhood" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the neighborhood" has been interpreted as "a neighborhood".
Claim 13 recites the limitation "the highest visit counts" in line 10-11.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the highest visit counts" has been interpreted as "a highest visit count".
Claim 16 recites the limitation "the immediate neighbor nodes of the target node" in line 2 (emphasis added).  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the immediate neighbor nodes of the target node" has been interpreted as "a plurality of immediate neighbor nodes of the target node".
Claim 18 recites the limitation "the visit counts" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the visit counts" has been interpreted as "the visit count".
Claim 19 recites the limitation "the system" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the system" has been interpreted as “the computer system” or “the recommender system”.
Claim 19 recites the limitation "the query" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the query" has been interpreted as "the user query".

Claims 12-18 recite “computer-readable medium.” Specification [0074] provides the following description, “While computer readable media may reproduce and/or cause to deliver the computer executable instructions and data to a computing device for execution by one or more processors via various transmission means and mediums, including carrier waves and/or propagated signals, for purposes of this disclosure computer readable media expressly excludes carrier waves and/or propagated signals” (emphasis added). Furthermore, Specification [0019] provides that “the use of the combination "and/or" with regard to multiple items should be viewed as meaning either or both items” (emphasis added). Therefore, it is unclear if the description that “computer readable media excludes carrier waves and/or propagated signals” must exclude both the carrier waves and propagated signals since the Specification notes that “either” of the items (meaning only one of the items) is excluded through the usage of “and/or.” As such, the recitation of “computer-readable medium” lacks clarity because the Specification does not clearly and definitively identify what is included or excluded in the recitation of “computer-readable medium.” Therefore, for examination purposes, under broadest reasonable interpretation, “computer-readable medium” has been interpreted as not excluding both carrier waves and propagated signals.
Each dependent claim is rejected based on the same rationale as the claim from which it depends.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims could be considered signal per se.
Claims 12-18 recite “computer-readable medium.” Specification [0074] provides the following description, “While computer readable media may reproduce and/or cause to deliver the computer executable instructions and data to a computing device for execution by one or more processors via various transmission means and mediums, including carrier waves and/or propagated signals, for purposes of this disclosure computer readable media expressly excludes carrier waves and/or propagated signals” (emphasis added). Furthermore, Specification [0019] provides that “the use of the combination "and/or" with regard to multiple items should be viewed as meaning either or both items” (emphasis added). Therefore, it is unclear if the description that “computer readable media excludes carrier waves and/or propagated signals” must exclude both the carrier waves and propagated signals since the Specification notes that “either” of the items (meaning only one of the items) is excluded through the usage of “and/or.” Therefore, for examination purposes, under broadest reasonable interpretation, “computer-readable medium” has been interpreted as not excluding both carrier waves and propagated signals.
Therefore, claims 12-18 could be considered signal per se because of the recitation of "computer-readable medium" in claim 12. The broadest reasonable interpretation of a claim that recites "computer-readable medium," in view of the present specification, covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 1351 Off. Gaz. Pat. Off. 212 (2010). Under broadest reasonable interpretation, "computer-readable medium" recited in claim 12 can encompass either “carrier waves” or “propagated signals”, which is a transitory, propagating signal, and not a process, machine, manufacture, or composition of matter. Nuijten, 500 F.3d at 1357. The claim "covers material not found in any of the four statutory categories [and thus] falls outside the plainly expressed scope of § 101." Id. at 1354. A recommended amendment is to recite “non-transitory computer-readable medium” (emphasis added). Dependent claims 13-18 are rejected based on the same rationale as claim 12.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a computer-implemented method, which can be directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
for determining an aggregated embedding vector for a target node of a corpus graph according to the neighborhood of the target node in the corpus graph 
determining an embedding vector of the target node;
determining neighborhood embedding information for the target node, the neighborhood embedding information comprising embedding information of the neighborhood of the target node in the corpus graph;
generating an aggregated embedding vector for the target node, the aggregated embedding vector comprising the embedding vector of the target node concatenated with the neighborhood embedding information for the target node;
associating the aggregated embedding vector with the target node.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language. The above limitations in the context of this claim encompass for determining an aggregated embedding vector for a target node of a corpus graph according to the neighborhood of the target node in the corpus graph (correspond to evaluation and judgment as a human mind, with assistance of pen and paper, can evaluate corpus graph and determine embedding vector representation (which is a low-dimensional vector representation) of a corpus graph and nodes within the graph); determining an embedding vector of the target node (correspond to evaluation and judgment as a human mind, with assistance of pen and paper, can evaluate corpus graph and determine embedding vector representation (which is a low-dimensional vector representation) of a corpus graph and nodes within the graph); determining neighborhood embedding information for the target node, the neighborhood embedding information comprising embedding information of the neighborhood of the target node in the corpus graph (determining information corresponds to evaluation and judgment); generating an aggregated embedding vector for the target node, the aggregated embedding vector comprising the embedding vector of the target node concatenated with the neighborhood embedding information for the target node (correspond to evaluation and judgment as a human mind, with assistance of pen and paper, can evaluate corpus graph and determine and generate embedding vector 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “computer-implemented”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a computer-implemented method, which can be directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
determining that the query corresponds to the target node of the corpus graph
determining a plurality of potential recommendation nodes as recommendations for the user in view of the query, where the plurality of potential recommendation nodes are identified from the corpus graph according to the aggregated embedding vector of the target node
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language and insignificant extra-solution activity language. The above limitations in the context of this claim encompass determining that the query corresponds to the target node of the corpus graph (determining correspondence between query and target node corresponds to evaluation and judgment); determining a plurality of potential recommendation nodes as recommendations for the user in view of the query, where the plurality of potential recommendation nodes are identified from the corpus graph according to the aggregated embedding vector of the target node (determining potential recommendation corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “computer-implemented”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving a query from a computer user” and “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amount to the insignificant extra-solution activities of mere data gathering and/or outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving a query from a computer user” amounts to insignificant extra-solution activity of receiving or transmitting data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). The additional element of “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amounts to insignificant extra-solution activity of presenting offers, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). Therefore, the claim is not patent eligible.
Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a computer-implemented method, which can be directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
identifying a relevant neighborhood to the target node within the corpus graph; 
wherein determining the neighborhood embedding information for the target node comprises determining the neighborhood embedding information from nodes within the relevant neighborhood within the corpus graph
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language and insignificant extra-solution activity language. The above limitations in the context of this claim encompass identifying a relevant neighborhood to the target node within the corpus graph (identifying a relevant neighborhood corresponds to evaluation and judgment); wherein determining the neighborhood embedding information for the target node comprises determining the neighborhood embedding information from nodes within the relevant neighborhood within the corpus graph (determining neighborhood information from nodes of relevant neighborhood correspond to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “computer-implemented”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving a query from a computer user” and “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amount to the insignificant extra-solution activities of mere data gathering and/or outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving a query from a computer user” amounts to insignificant extra-solution activity of receiving or transmitting data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). The additional element of “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amounts to insignificant extra-solution activity of presenting offers, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). Therefore, the claim is not patent eligible.
Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a computer-implemented method, which can be directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
wherein identifying the relevant neighborhood to the target node within the corpus graph comprises iteratively conducting the following, beginning from the target node as the current node: randomly selecting a traversal from the current node to another node connected to the current node;
setting the current node to the another node; and
incrementing a visit count associated with the another node.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language and insignificant extra-solution activity language. The above limitations in the context of this claim encompass wherein identifying the relevant neighborhood to the target node within the corpus graph comprises iteratively conducting the following, beginning from the target node as the current node: randomly selecting a traversal from the current node to another node connected to the current node (randomly selecting a traversal corresponds to judgment); setting the current node to the another node (corresponds to evaluation and judgment); incrementing a visit count associated with the another node (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “computer-implemented”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving a query from a computer user” and “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amount to the insignificant extra-solution activities of mere data gathering and/or outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving a query from a computer user” amounts to insignificant extra-solution activity of receiving or transmitting data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). The additional element of “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amounts to insignificant extra-solution activity of presenting offers, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). Therefore, the claim is not patent eligible.
Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a computer-implemented method, which can be directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein identifying the relevant neighborhood to the target node within the corpus graph further comprises: in addition to randomly selecting a traversal from the current node to another node connected to the current node, randomly determining whether to reset the current node to the target node; and
resetting the current node to the target node upon the random determination to do so.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language and insignificant extra-solution activity language. The above limitations in the context of this claim encompass wherein identifying the relevant neighborhood to the target node within the corpus graph further comprises: in addition to randomly selecting a traversal from the current node to another node connected to the current node, randomly determining whether to reset the current node to the target node (randomly selecting and randomly determining correspond to judgment); resetting the current node to the target node upon the random determination to do so (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “computer-implemented”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving a query from a computer user” and “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving a query from a computer user” amounts to insignificant extra-solution activity of receiving or transmitting data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). The additional element of “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amounts to insignificant extra-solution activity of presenting offers, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). Therefore, the claim is not patent eligible.


Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a computer-implemented method, which can be directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein a predetermined number of iterations are conducted.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language and insignificant extra-solution activity language. The above limitations in the context of this claim encompass wherein a predetermined number of iterations are conducted (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “computer-implemented”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving a query from a computer user” and “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amount to the insignificant extra-solution activities of mere data gathering and/or outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving a query from a computer user” amounts to insignificant extra-solution activity of receiving or transmitting data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). The additional element of “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amounts to insignificant extra-solution activity of presenting offers, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). Therefore, the claim is not patent eligible.
Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a computer-implemented method, which can be directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
wherein the nodes of the relevant neighborhood of the target node are determined according to those nodes of the corpus graph associated with the highest visit counts.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language and insignificant extra-solution activity language. The above limitations in the context of this claim encompass wherein the nodes of the relevant neighborhood of the target node are determined according to those nodes of the corpus graph associated with the highest visit counts (determining nodes of the relevant neighborhood corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “computer-implemented”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving a query from a computer user” and “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amount to the insignificant extra-solution activities of mere data gathering and/or outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a 
Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a computer-implemented method, which can be directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein generating the neighborhood embedding information for the target node comprises generating the neighborhood embedding information for the target node according to aggregated embedding vectors from neighbor nodes in the neighborhood of the target node.

Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “computer-implemented”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving a query from a computer user” and “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amount to the insignificant extra-solution activities of mere data gathering and/or outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer 
Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a computer-implemented method, which can be directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the aggregated embedding vectors from each of the neighbor nodes of the target node comprises neighborhood embedding information of the neighbor nodes of the immediate neighbor node of the target node
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “computer-implemented”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving a query from a computer user” and “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amount to the insignificant extra-solution activities of mere data gathering and/or outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving a 
Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a computer-implemented method, which can be directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the aggregated embedding vectors of the immediate neighbor nodes comprises an aggregation of an aggregated embedding vector of each of the immediate neighbor nodes of the immediate neighbor node of the target node 
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language and insignificant extra-solution activity language. The above 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “computer-implemented”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving a query from a computer user” and “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amount to the insignificant extra-solution activities of mere data gathering and/or outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving a query from a computer user” amounts to insignificant extra-solution activity of receiving or transmitting data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“The courts have recognized the following computer functions as well‐understood, 
Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 11 is directed to a computer-implemented method, which can be directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the embedding vector of each of the immediate neighbor nodes of the immediate neighbor node of the target node is weighted in aggregation with the embedding vectors of the other immediate neighbor nodes of the immediate neighbor node of the target node according the visit counts from determining the relevant neighborhood to the target node. 
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language and insignificant extra-solution activity language. The above limitations in the context of this claim encompass wherein the embedding vector of each of the immediate neighbor nodes of the immediate neighbor node of the target node is weighted in 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “computer-implemented”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving a query from a computer user” and “providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user” amount to the insignificant extra-solution activities of mere data gathering and/or outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving a query from a computer user” amounts to insignificant extra-solution activity of receiving or transmitting data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“The courts have recognized the following computer functions as well‐understood, 
Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to a computer-readable medium, which can be directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
a method for determining an aggregated embedding vector for a target node of a corpus graph according to the neighborhood of the target node in the corpus graph, the method comprising:
identifying a relevant neighborhood of nodes to the target node within the corpus graph;
determining an embedding vector of the target node;
determining neighborhood embedding information for the target node, the neighborhood embedding information comprising embedding information from the nodes within the relevant neighborhood within the corpus graph;
generating an aggregated embedding vector for the target node, the aggregated embedding vector comprising the embedding vector of the target node concatenated with the neighborhood embedding information for the target node; and
associating the aggregated embedding vector with the target node.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language. The above limitations in the context of this claim encompass a method for determining an aggregated embedding vector for a target node of a corpus graph according to the neighborhood of the target node in the corpus graph, the method comprising: (correspond to evaluation and judgment as a human mind, with assistance of pen and paper, can evaluate corpus graph and determine  and generate embedding vector representation (which is a low-dimensional vector representation) of a corpus graph and nodes within the graph); identifying a relevant neighborhood of nodes to the target node within the corpus graph (identifying a relevant neighborhood corresponds to evaluation and judgment); determining an embedding vector of the target node (correspond to evaluation and judgment as a human mind, with assistance of pen and paper, can evaluate corpus graph and determine and generate embedding vector representation (which is a low-dimensional vector representation) of a corpus graph and nodes within the graph); determining neighborhood embedding information for the target node, the neighborhood embedding information comprising embedding information from the nodes within the relevant neighborhood within the corpus graph (determining information corresponds to evaluation and judgment); generating an aggregated embedding vector for the target node, the aggregated embedding vector comprising the embedding vector of the target node concatenated with the neighborhood embedding information for the target node (correspond to evaluation and judgment as a human mind, with assistance of pen and paper, can evaluate corpus graph and determine and generate embedding vector representation (which is a low-dimensional vector 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “A computer-readable medium bearing computer-executable instructions which, when executed on a computing system comprising at least a processor retrieving instructions from the medium, carry out”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to a computer-readable medium, which can be directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis:
wherein identifying the relevant neighborhood of nodes to the target node within the corpus graph comprises: beginning from the target node as the current node and for a predetermined number of repetitions, repeatedly: randomly selecting a traversal from the current node to another node connected to the current node;
setting the current node to the another node; and
incrementing a visit count associated with the another node;
wherein the nodes of the relevant neighborhood of the target node are determined according to those nodes of the corpus graph associated with the highest visit counts.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language. The above limitations in the context of this claim encompass  wherein identifying the relevant neighborhood of nodes to the target node within the corpus graph comprises: beginning from the target node as the current node and for a predetermined number of repetitions, repeatedly: randomly selecting a traversal from the current node to another node connected to the current node (randomly selecting a traversal corresponds to judgment); setting the current node to the another node (corresponds to evaluation and judgment); incrementing a visit count associated with the another node (corresponds to evaluation and judgment); wherein the nodes of the relevant neighborhood of the target node are determined according to those nodes of the corpus graph associated with the highest visit counts (determining nodes of the relevant neighborhood corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “A computer-readable medium bearing computer-executable instructions 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a computer-readable medium, which can be directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein identifying the relevant neighborhood of nodes to the target node within the corpus graph further comprises: randomly determining whether to reset the current node to the target node; and
resetting the current node to the target node upon the random determination to do so.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language and insignificant extra-solution activity language. The above 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “A computer-readable medium bearing computer-executable instructions which, when executed on a computing system comprising at least a processor retrieving instructions from the medium, carry out”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to a computer-readable medium, which can be directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein generating the neighborhood embedding information for the target node comprises generating the neighborhood embedding information for the target node according to aggregated embedding vectors from neighbor nodes in the relevant neighborhood of the target node.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language and insignificant extra-solution activity language. The above limitations in the context of this claim encompass wherein generating the neighborhood embedding information for the target node comprises generating the neighborhood embedding information for the target node according to aggregated embedding vectors from neighbor nodes in the relevant neighborhood of the target node (generating neighborhood embedding information according to aggregated embedding vectors corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “A computer-readable medium bearing computer-executable instructions which, when executed on a computing system comprising at least a processor retrieving instructions from the medium, carry out”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to a computer-readable medium, which can be directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the aggregated embedding vectors of each of the immediate neighbor nodes of the target node comprises neighborhood embedding information of neighbor nodes of a neighbor node of the target node.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language and insignificant extra-solution activity language. The above limitations in the context of this claim encompass wherein the aggregated embedding vectors of each of the immediate neighbor nodes of the target node comprises neighborhood embedding information of neighbor nodes of a neighbor node of the target node (generating aggregated embedding vectors comprising neighborhood embedding information of the neighbor nodes of the immediate neighbor node of the target node corresponds to evaluation and judgment with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “A computer-readable medium bearing computer-executable instructions which, when executed on a computing system comprising at least a processor retrieving instructions from the medium, carry out”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to a computer-readable medium, which can be directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the neighborhood embedding information of the neighbor nodes comprises a neighborhood embedding information of each of the neighbor nodes of the neighbor node of the target node.

Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “A computer-readable medium bearing computer-executable instructions which, when executed on a computing system comprising at least a processor retrieving instructions from the medium, carry out”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.


Regarding Claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 18 is directed to a computer-readable medium, which can be directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the aggregated embedding vector of each of the neighbor nodes of the neighbor node of the target node is weighted in aggregation with the embedding vectors of the other neighbor nodes of the neighbor node of the target node according to the visit counts from determining the relevant neighborhood to the target node.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language and insignificant extra-solution activity language. The above limitations in the context of this claim encompass wherein the aggregated embedding vector of each of the neighbor nodes of the neighbor node of the target node is weighted in aggregation with the embedding vectors of the other neighbor nodes of the neighbor node of the target node according to the visit counts from determining the relevant neighborhood to the target node (weighting embedding vector according to visit counts corresponds to evaluation and judgment with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “A computer-readable medium bearing computer-executable instructions which, when executed on a computing system comprising at least a processor retrieving instructions 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 19 is directed to a computer system, which can be directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
identifies a corresponding item of content to the query in a corpus graph maintained by the recommender system 
determines a set of potential content recommendation for the user according to an aggregated embedding vector associated with the corresponding item of content in the corpus graph 
selects at least one content recommendation from the set of potential content recommendations; and
determines a relevant neighborhood of the corresponding item of content in the corpus graph
generates the aggregated embedding vector for the corresponding item of content in the corpus graph, the aggregated embedding vector comprising an embedding vector of the corresponding item of content and a network embedding vector of the corresponding item of content
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language and insignificant extra-solution activity language. The above limitations in the context of this claim encompass identifies a corresponding item of content to the query in a corpus graph maintained by the recommender system (identifying an item corresponds to evaluation and judgment); determines a set of potential content recommendation for the user according to an aggregated embedding vector associated with the corresponding item of content in the corpus graph (determining potential recommendation corresponds to evaluation and judgment); selects at least one content recommendation from the set of potential content recommendations (selecting potential recommendation corresponds to evaluation and judgment); selects at least one content recommendation from the set of potential content recommendations (selecting content recommendation corresponds to evaluation and judgment); determines a relevant neighborhood of the corresponding item of content in the corpus graph (determining relevant neighborhood corresponds to evaluation and judgment); generates the aggregated embedding vector for the corresponding item of content in the corpus graph, the aggregated embedding vector comprising an embedding vector of the corresponding item of content and a network embedding vector of the corresponding item of content (correspond to evaluation and judgment as a human mind, with assistance of pen and paper, can evaluate corpus graph and determine and generate embedding vector representations (which is a low-dimensional vector representation), including an embedding vector of the corresponding item of content and a network embedding vector of the corresponding item of content).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “A computer system configured as a recommender system...the system comprising a processor and a memory, wherein the processor executes instructions stored in the memory as part of or in conjunction with additional components to respond to the user's query, the additional components comprising: a content recommender component that, in execution on the computer system:...an embedding vector generator that, in execution on the computer system”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receives the query from the user over a network, the query comprising an item of content” and “for providing recommended content in response to a user query” and “provides the at least one content recommendation to the user” amount to the insignificant extra-solution activities of mere data gathering and/or outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receives the query from the user over a network, the query comprising an item of content” amounts to insignificant extra-solution activity of receiving or transmitting data over the network, which is considered well-
Regarding Claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 20 is directed to a computer system, which can be directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generates the neighborhood embedding vector of the corresponding item of content in the corpus graph according to aggregated embedding vectors from neighbor nodes in the relevant neighborhood of the corresponding item of content in the corpus graph
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language and insignificant extra-solution activity language. The above limitations in the context of this claim encompass generates the neighborhood embedding vector of the 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “A computer system configured as a recommender system...the system comprising a processor and a memory, wherein the processor executes instructions stored in the memory as part of or in conjunction with additional components to respond to the user's query, the additional components comprising: a content recommender component that, in execution on the computer system:...an embedding vector generator that, in execution on the computer system”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receives the query from the user over a network, the query comprising an item of content” and “for providing recommended content in response to a user query” and “provides the at least one content recommendation to the user” amount to the insignificant extra-solution activities of mere data gathering and/or outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Subbian et al. (US 2019/0114362 A1) in view of Ramanath et al. (US 2018/0349501 A1).
Regarding Claim 1,
Subbian et al. teaches A computer-implemented method for determining an aggregated embedding vector for a target node of a corpus graph according to the neighborhood of the target node in the corpus graph, the method comprising (pg. 14 [0075]: “The social-networking system 160 may generate an entity embedding corresponding to the entity by taking a weighted average of entity embeddings corresponding to the identified neighboring entities” teaches determining an aggregated entity embedding for a target node by taking a weighted average of entity embeddings of neighborhood entities nodes (a weighted average operation corresponds to aggregation because it requires addition of the neighborhood embeddings); Fig. 2 teaches entities are in nodes in a social graph (corresponds to corpus graph; see pg. 6 [0038]); Fig. 13 teaches computer-implemented):
determining an embedding vector of the target node (pg. 14 [0075]: “The social-networking system 160 may generate an entity embedding corresponding to the entity by taking a weighted average of entity embeddings corresponding to the identified neighboring entities” teaches determining an entity embedding for a target node by taking a weighted average of entity embeddings of neighborhood entities nodes (a weighted average operation corresponds to aggregation because it requires addition of the neighborhood embeddings));
determining neighborhood embedding information for the target node, the neighborhood embedding information comprising embedding information of the neighborhood of the target node in the corpus graph (pg. 14 [0075]: “The social-networking system 160 may generate an entity embedding corresponding to the entity by taking a weighted average of entity embeddings corresponding to the identified neighboring entities” teaches determining an entity embedding for a target node by taking a weighted average of entity embeddings of neighborhood entities nodes (corresponds to determining neighborhood embedding information of the neighborhood of the target node in the corpus graph); also see Fig. 9A-9B);
generating an aggregated embedding vector for the target node,...associating the aggregated embedding vector with the target node (pg. 14 [0075]: “The social-networking system 160 may generate an entity embedding corresponding to the entity by taking a weighted average of entity embeddings corresponding to the identified neighboring entities” teaches generating and associating an aggregated entity embedding with a target node by taking a weighted average of entity embeddings of neighborhood entities nodes (a weighted average operation corresponds to aggregation because it requires addition of the neighborhood embeddings)).
Subbian et al. does not appear to explicitly teach the aggregated embedding vector comprising the embedding vector of the target node concatenated with the neighborhood embedding information for the target node.
However, Ramanath et al. teaches the aggregated embedding vector comprising the embedding vector of the target node concatenated with the neighborhood embedding information for the target node (Fig. 6 and pg. 6 [0082]: “In some example embodiments, the first- and second-order embeddings may be combined (operation 616) to create a combined vector...In some example embodiments, the first-order and second-order proximity vectors are calculated separately and then concatenated for each vector” teach that for each vertex (corresponds to target node), a first-order embedding is obtained (corresponds to embedding vector of the target node) and concatenated/combined with a second-order embedding based on neighborhood information (corresponds to neighborhood 
Subbian et al. and Ramanath et al. are analogous art to the claimed invention because they are directed to determining embedding representation for graphs.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Ramanath et al. to the disclosed invention of Subbian et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “[optimize] a designed objective function that preserves both the local and global network structures, and preserves both the first-order and second-order proximities” (Ramanath et al. pg. 6 [0074]).
Regarding Claim 2,
Subbian et al. in view of Ramanath et al. teaches the computer-implemented method of Claim 1.
Subbian et al. further teaches further comprising: receiving a query from a computer user (pg. 21 [0096]: “The method may begin at step 1010, where the social-networking system 160 may receive, from a client system associated with a user of an online social network, a search query for entities in the online social network”);
determining that the query corresponds to the target node of the corpus graph (pg. 21 [0096]: “At step 1040, the social-networking system 160 may calculate, for each of the retrieved entity embeddings, a similarity metric between the query embedding and the entity embedding, wherein the similarity metric measures a degree of similarity of the query embedding to the entity embedding. At step 1050, the social-networking system 160 may rank the entities based on their respective calculated similarity metrics” teaches determining the query corresponds to an entity in the graph of Fig. 2);
pg. 21 [0096]: “At step 1060, the social-networking system 160 may send, to the client system in response to the search query, instructions for presenting a search-results interface, the search-results interface comprising one or more search results corresponding to one or more of the entities, respectively, the one or more search results being presented in ranked order based on the rankings of their corresponding entities” teaches determining potential search results corresponding to entities nodes (correspond to recommendation nodes as recommendations) for the user in response to the query; also see Fig. 2), 
where the plurality of potential recommendation nodes are identified from the corpus graph according to the aggregated embedding vector of the target node (pg. 21 [0096]: “At step 1040, the social-networking system 160 may calculate, for each of the retrieved entity embeddings, a similarity metric between the query embedding and the entity embedding, wherein the similarity metric measures a degree of similarity of the query embedding to the entity embedding. At step 1050, the social-networking system 160 may rank the entities based on their respective calculated similarity metrics... At step 1060, the social-networking system 160 may send, to the client system in response to the search query, instructions for presenting a search-results interface, the search-results interface comprising one or more search results corresponding to one or more of the entities, respectively, the one or more search results being presented in ranked order based on the rankings of their corresponding entities” teaches determining potential search results corresponding to entities nodes is based on comparing query embedding and entity embedding; pg. 14 [0075]: “The social-networking system 160 may generate an entity embedding corresponding to the entity by taking a weighted average of entity embeddings corresponding to the identified neighboring entities” teaches determining an entity embedding for a target node by taking a weighted average of entity embeddings 
providing at least one of the plurality of potential recommendation nodes to the user in response to the query as a recommended node to the user (pg. 21 [0096]: “At step 1060, the social-networking system 160 may send, to the client system in response to the search query, instructions for presenting a search-results interface, the search-results interface comprising one or more search results corresponding to one or more of the entities, respectively, the one or more search results being presented in ranked order based on the rankings of their corresponding entities” teaches determining potential search results corresponding to entities nodes (correspond to recommendation nodes as recommendations) for the user in response to the query; also see Fig. 2).
Regarding Claim 3,
Subbian et al. in view of Ramanath et al. teaches the computer-implemented method of Claim 2.
Subbian et al. further teaches further comprising: identifying a relevant neighborhood to the target node within the corpus graph; wherein determining the neighborhood embedding information for the target node comprises determining the neighborhood embedding information from nodes within the relevant neighborhood within the corpus graph (pg. 14 [0075]: “For the embedding interpolation, for each entity in the inference entity pool, the social-networking system 160 may identify one or more neighboring entities of the entity that have entity embeddings stored in the one or more temporary data stores from a social graph 200 of the online social network. The social-networking system 160 may determine a weight for each edge connecting the entity and each of the identified one or more neighboring entity. The weight for each edge may be proportional to the number of co-visits by users of the online social network to the entity and the identified neighboring entity. The weights may be normalized so that a sum of the weights is 1. The social-networking system 160 may generate an entity embedding corresponding to the entity by taking a weighted average of entity embeddings corresponding to the identified neighboring entities” teaches identifying neighboring entities (corresponds to identifying relevant neighborhood) to the target node in the graph, and determining an entity embedding for a target node by taking a weighted average of entity embeddings of neighborhood entities nodes (corresponds to determining neighborhood embedding information from nodes within the relevant neighborhood within the corpus graph); also see Fig. 9A-9B).
Regarding Claim 12,
Subbian et al. teaches A computer-readable medium bearing computer-executable instructions which, when executed on a computing system comprising at least a processor retrieving instructions from the medium, carry out a method for determining an aggregated embedding vector for a target node of a corpus graph according to the neighborhood of the target node in the corpus graph, the method comprising (pg. 14 [0075]: “The social-networking system 160 may generate an entity embedding corresponding to the entity by taking a weighted average of entity embeddings corresponding to the identified neighboring entities” teaches determining an aggregated entity embedding for a target node by taking a weighted average of entity embeddings of neighborhood entities nodes (a weighted average operation corresponds to aggregation because it requires addition of the neighborhood embeddings); Fig. 2 teaches entities are in nodes in a social graph (corresponds to corpus graph; see pg. 6 [0038]); pg. 22 [0102] teaches processor retrieving instructions from a storage and pg. 23 [0108] teaches storage can be computer-readable non-transitory storage medium):
identifying a relevant neighborhood of nodes to the target node within the corpus graph (pg. 14 [0075]: “The social-networking system 160 may generate an entity embedding corresponding to the entity by taking a weighted average of entity embeddings corresponding to the identified neighboring entities” teaches identifying relevant neighboring entities to the target node in the graph);
pg. 14 [0075]: “The social-networking system 160 may generate an entity embedding corresponding to the entity by taking a weighted average of entity embeddings corresponding to the identified neighboring entities” teaches determining an entity embedding for a target node by taking a weighted average of entity embeddings of neighborhood entities nodes (a weighted average operation corresponds to aggregation because it requires addition of the neighborhood embeddings));
determining neighborhood embedding information for the target node, the neighborhood embedding information comprising embedding information from the nodes within the relevant neighborhood within the corpus graph (pg. 14 [0075]: “The social-networking system 160 may generate an entity embedding corresponding to the entity by taking a weighted average of entity embeddings corresponding to the identified neighboring entities” teaches determining an entity embedding for a target node by taking a weighted average of entity embeddings of neighborhood entities nodes (corresponds to determining neighborhood embedding information of the neighborhood of the target node in the corpus graph); also see Fig. 9A-9B);
generating an aggregated embedding vector for the target node,...associating the aggregated embedding vector with the target node (pg. 14 [0075]: “The social-networking system 160 may generate an entity embedding corresponding to the entity by taking a weighted average of entity embeddings corresponding to the identified neighboring entities” teaches generating and associating an aggregated entity embedding with a target node by taking a weighted average of entity embeddings of neighborhood entities nodes (a weighted average operation corresponds to aggregation because it requires addition of the neighborhood embeddings)).
Subbian et al. does not appear to explicitly teach the aggregated embedding vector comprising the embedding vector of the target node concatenated with the neighborhood embedding information for the target node.
Ramanath et al. teaches the aggregated embedding vector comprising the embedding vector of the target node concatenated with the neighborhood embedding information for the target node (Fig. 6 and pg. 6 [0082]: “In some example embodiments, the first- and second-order embeddings may be combined (operation 616) to create a combined vector...In some example embodiments, the first-order and second-order proximity vectors are calculated separately and then concatenated for each vector” teach that for each vertex (corresponds to target node), a first-order embedding is obtained (corresponds to embedding vector of the target node) and concatenated/combined with a second-order embedding based on neighborhood information (corresponds to neighborhood embedding information for the target node); see Fig. 6 Steps 604, 606, and 616, and pg. 6 [0075]-[0076]).
Subbian et al. and Ramanath et al. are analogous art to the claimed invention because they are directed to determining embedding representation for graphs.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Ramanath et al. to the disclosed invention of Subbian et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “[optimize] a designed objective function that preserves both the local and global network structures, and preserves both the first-order and second-order proximities” (Ramanath et al. pg. 6 [0074]).
Regarding Claim 19,
Subbian et al. teaches A computer system configured as a recommender system for providing recommended content in response to a user query, the system comprising a processor and a memory, wherein the processor executes instructions stored in the memory as part of or in conjunction with additional components to respond to the user's query, the additional components comprising: a content recommender component that, in execution on the computer system (Fig. 10 Step 1060 teaches pg. 22 [0102] teaches processor executing instructions stored in memory and Fig. 13 teaches computer system with processor and memory):
receives the query from the user over a network, the query comprising an item of content (pg. 21 [0096]: “The method may begin at step 1010, where the social-networking system 160 may receive, from a client system associated with a user of an online social network, a search query for entities in the online social network” and pg. 1 [0005]: “Users of the online social network may search for various entities in the online social network including pages, groups, and users, with a short query term string” teach receiving user query comprising a query term string (corresponds to item of content));
identifies a corresponding item of content to the query in a corpus graph maintained by the recommender system (pg. 21 [0096]: “At step 1040, the social-networking system 160 may calculate, for each of the retrieved entity embeddings, a similarity metric between the query embedding and the entity embedding, wherein the similarity metric measures a degree of similarity of the query embedding to the entity embedding. At step 1050, the social-networking system 160 may rank the entities based on their respective calculated similarity metrics” teaches determining the query corresponds to an entity (item of content) in the graph of Fig. 2; also see pg. 6 [0038]);
determines a set of potential content recommendation for the user according to an aggregated embedding vector associated with the corresponding item of content in the corpus graph (pg. 21 [0096]: “At step 1040, the social-networking system 160 may calculate, for each of the retrieved entity embeddings, a similarity metric between the query embedding and the entity embedding, wherein the similarity metric measures a degree of similarity of the query embedding to the entity embedding. At step 1050, the social-networking system 160 may rank the entities based on their respective calculated similarity metrics... At step 1060, the social-networking system 160 may send, to the client system in response to the search query, instructions for presenting a search-results interface, the search-results interface comprising one or more search results corresponding to one or more of the entities, respectively, the one or more search results being presented in ranked order based on the rankings of their corresponding entities” teaches determining potential search results corresponding to entities nodes is based on comparing query embedding and entity embedding; pg. 14 [0075]: “The social-networking system 160 may generate an entity embedding corresponding to the entity by taking a weighted average of entity embeddings corresponding to the identified neighboring entities” teaches determining an entity embedding for a target node by taking a weighted average of entity embeddings of neighborhood entities nodes (a weighted average operation corresponds to aggregation because it requires addition of the neighborhood embeddings)); 
selects at least one content recommendation from the set of potential content recommendations; and provides the at least one content recommendation to the user (pg. 21 [0096]: “At step 1060, the social-networking system 160 may send, to the client system in response to the search query, instructions for presenting a search-results interface, the search-results interface comprising one or more search results corresponding to one or more of the entities, respectively, the one or more search results being presented in ranked order based on the rankings of their corresponding entities” teaches selecting and providing potential search results corresponding to entities nodes (correspond to recommendation nodes as recommendations) for the user in response to the query; also see Fig. 2); and
an embedding vector generator that, in execution on the computer system (Fig. 10 Step 1020 teaches generating embedding vectors, thus rendering the system to be a recommender system with an embedding vector generator (also see pg. 5 [0037]); pg. 22 [0102] teaches processor executing instructions stored in memory and Fig. 13 teaches computer system with processor and memory): 
pg. 14 [0075]: “The social-networking system 160 may generate an entity embedding corresponding to the entity by taking a weighted average of entity embeddings corresponding to the identified neighboring entities” teaches determining relevant neighboring entities to the target node in the graph); and
generates the aggregated embedding vector for the corresponding item of content in the corpus graph (pg. 14 [0075]: “The social-networking system 160 may generate an entity embedding corresponding to the entity by taking a weighted average of entity embeddings corresponding to the identified neighboring entities” teaches generating and associating an aggregated entity embedding with a target node by taking a weighted average of entity embeddings of neighborhood entities nodes (a weighted average operation corresponds to aggregation because it requires addition of the neighborhood embeddings)).
Subbian et al. does not appear to explicitly teach the aggregated embedding vector comprising an embedding vector of the corresponding item of content and a network embedding vector of the corresponding item of content.
However, Ramanath et al. teaches the aggregated embedding vector comprising an embedding vector of the corresponding item of content and a network embedding vector of the corresponding item of content (Fig. 6 and pg. 6 [0082]: “In some example embodiments, the first- and second-order embeddings may be combined (operation 616) to create a combined vector...In some example embodiments, the first-order and second-order proximity vectors are calculated separately and then concatenated for each vector” teach that for each vertex (corresponds to target node), a first-order embedding is obtained (corresponds to embedding vector of the item of content) and combined with a second-order embedding based on neighborhood information (corresponds to network embedding vector of the item of content); see Fig. 6 Steps 604, 606, and 616, and pg. 6 [0075]-[0076]).

It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Ramanath et al. to the disclosed invention of Subbian et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “[optimize] a designed objective function that preserves both the local and global network structures, and preserves both the first-order and second-order proximities” (Ramanath et al. pg. 6 [0074]).
Regarding Claim 20,
Subbian et al. in view of Ramanath et al. teaches the computer system of Claim 19.
Subbian et al. further teaches wherein the embedding vector generator, in execution on the computer system, further (Fig. 10 Step 1020 teaches generating embedding vectors, thus rendering the system to be a recommender system with an embedding vector generator (also see pg. 5 [0037]); pg. 22 [0102] teaches processor executing instructions stored in memory and Fig. 13 teaches computer system with processor and memory):
generates the neighborhood embedding vector of the corresponding item of content in the corpus graph according to aggregated embedding vectors from neighbor nodes in the relevant neighborhood of the corresponding item of content in the corpus graph (pg. 14 [0075]: “The social-networking system 160 may generate an entity embedding corresponding to the entity by taking a weighted average of entity embeddings corresponding to the identified neighboring entities” teaches generating neighborhood embedding vector of corresponding item of content in the corpus graph by taking a weighted average of entity embeddings of neighborhood entities nodes (a weighted average operation corresponds to aggregation because it requires addition of the neighborhood embeddings)).

Claims 4-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Subbian et al. (US 2019/0114362 A1) in view of Ramanath et al. (US 2018/0349501 A1) and further in view of Bagci et al. (“Context-Aware Friend Recommendation for Location Based Social Networks using Random Walk”).
Regarding Claim 4,
Subbian et al. in view of Ramanath et al. teaches the computer-implemented method of Claim 3.
Subbian et al. in view of Ramanath et al. does not appear to explicitly teach wherein identifying the relevant neighborhood to the target node within the corpus graph comprises iteratively conducting the following, beginning from the target node as the current node: randomly selecting a traversal from the current node to another node connected to the current node; setting the current node to the another node; and incrementing a visit count associated with the another node.
However, Bagci et al. teaches wherein identifying the relevant neighborhood to the target node within the corpus graph comprises iteratively conducting the following, beginning from the target node as the current node: (pg. 534 Algorithm 2 Random Walk Recommendation Algorithm teaches an algorithm for iteratively traversing a relevant subgraph that consists of relevant vicinity (neighborhood) of a node (see pg. 534 Algorithm 1 Subgraph Construction Algorithm and pg. 533 3.4.1 Subgraph Construction)): 
randomly selecting a traversal from the current node to another node connected to the current node; setting the current node to the another node; and incrementing a visit count associated with the another node (pg. 534 Algorithm 2 Random Walk Recommendation Algorithm lines 7-16 teaches randomly traversing from a current node to another node (NextNode) connected to the current node and setting the current node to NextNode, and incrementing visit count associated with NextNode).

It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Bagci et al. to the disclosed invention of Subbian et al. in view of Ramanath et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage Random walk with restart (RWR) because “Random walk with restart (RWR) is a specialized version of random walk. It is generally used in graphs that have many nodes. When the number of nodes is high, it is possible to move out of the context during random walk. This may cause to visit less important nodes. RWR does not allow moving out of the context, because in each transition there is a constant probability to jump back to the starting node...RWR is a commonly used method that provides good relevance score between nodes in a graph” (Bagci et al. pg. 532-533 Section 3.3).
Regarding Claim 5,
Subbian et al. in view of Ramanath et al. in view of Bagci et al. teaches the computer-implemented method of Claim 4.
Bagci et al. further teaches wherein identifying the relevant neighborhood to the target node within the corpus graph further comprises: in addition to randomly selecting a traversal from the current node to another node connected to the current node, randomly determining whether to reset the current node to the target node; and resetting the current node to the target node upon the random determination to do so (pg. 534 Algorithm 2 Random Walk Recommendation Algorithm lines 7-16 teaches in addition to randomly traversing from a current node to another node (NextNode) connected to the current node (lines 11-12), the algorithm randomly determines whether to reset the current node to the target node (lines 9-10) and doing set when the condition of “p [Wingdings font/0xDF] rand(0,1)” and “if p < restartProb” is met (lines 8-9)).

It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Bagci et al. to the disclosed invention of Subbian et al. in view of Ramanath et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage Random walk with restart (RWR) because “Random walk with restart (RWR) is a specialized version of random walk. It is generally used in graphs that have many nodes. When the number of nodes is high, it is possible to move out of the context during random walk. This may cause to visit less important nodes. RWR does not allow moving out of the context, because in each transition there is a constant probability to jump back to the starting node...RWR is a commonly used method that provides good relevance score between nodes in a graph” (Bagci et al. pg. 532-533 Section 3.3).
Regarding Claim 6,
Subbian et al. in view of Ramanath et al. in view of Bagci et al. teaches the computer-implemented method of Claim 5.
Bagci et al. further teaches wherein a predetermined number of iterations are conducted (. 534 Algorithm 2 Random Walk Recommendation Algorithm lines 7 teaches a predetermined number of iterations is conducted based on the “iterCount” value).
Subbian et al., Ramanath et al., and Bagci et al. are analogous art to the claimed invention because they are directed to graph representation for recommender systems.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Bagci et al. to the disclosed invention of Subbian et al. in view of Ramanath et al.

Regarding Claim 7,
Subbian et al. in view of Ramanath et al. in view of Bagci et al. teaches the computer-implemented method of Claim 6.
Bagci et al. further teaches wherein the nodes of the relevant neighborhood of the target node are determined according to those nodes of the corpus graph associated with the highest visit counts (pg. 534 Table 1 and pg. 534 first full paragraph: “RWR algorithm operates on the constructed subgraph and the recommendation results are populated. The recommendation results that are sorted by visit count are shown in Table 1. Here, Friend 3 has the highest visit count and it is recommended in the first place” teach determining the nodes within a corpus graph (see Figure 1) that have the highest visit counts; pg. 534 Algorithm 2 Random Walk Recommendation Algorithm teaches an algorithm for iteratively traversing a relevant subgraph that consists of relevant vicinity (neighborhood) of a node (see pg. 534 Algorithm 1 Subgraph Construction Algorithm and pg. 533 3.4.1 Subgraph Construction)).
Subbian et al., Ramanath et al., and Bagci et al. are analogous art to the claimed invention because they are directed to graph representation for recommender systems.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Bagci et al. to the disclosed invention of Subbian et al. in view of Ramanath et al.

Regarding Claim 8,
Subbian et al. in view of Ramanath et al. in view of Bagci et al. teaches the computer-implemented method of Claim 7.
Subbian et al. further teaches wherein generating the neighborhood embedding information for the target node comprises generating the neighborhood embedding information for the target node according to aggregated embedding vectors from neighbor nodes in the neighborhood of the target node (pg. 14 [0075]: “The social-networking system 160 may generate an entity embedding corresponding to the entity by taking a weighted average of entity embeddings corresponding to the identified neighboring entities” teaches generating the neighborhood embedding information for the target node by taking a weighted average of entity embeddings of neighborhood entities nodes of the target node (a weighted average operation corresponds to aggregation because it requires addition of the neighborhood embeddings)).
Regarding Claim 9,
Subbian et al. in view of Ramanath et al. in view of Bagci et al. teaches the computer-implemented method of Claim 8.
Ramanath et al. further teaches wherein the aggregated embedding vectors from each of the neighbor nodes of the target node comprises neighborhood embedding information of the neighbor Fig. 6 and pg. 6 [0082]: “In some example embodiments, the first- and second-order embeddings may be combined (operation 616) to create a combined vector...In some example embodiments, the first-order and second-order proximity vectors are calculated separately and then concatenated for each vector” teach creating a combined embedding vector for each of the vertices/nodes (corresponds to generating aggregated embedding vectors) based on second-order embeddings based on neighborhood information; pg. 6 [0081]: “For the second-order embedding 606, the distance between similar nodes is minimized (operation 612) based on the number of shared neighbors, where vertices with common neighbors will have vectors closer than vertices without common neighbors. The result is a vector...for the existing vertices (operation 614)” teaches the second-order embedding information is based on determining whether a node and another node share common neighbors (correspond to immediate neighbors), which corresponds to neighborhood embedding information of the neighbor nodes of the immediate neighbor node of the target node; also see Fig. 6 Graph 602 and Steps 604, 606, and 616, and pg. 6 [0075]-[0076]).
Subbian et al. and Ramanath et al. are analogous art to the claimed invention because they are directed to determining embedding representation for graphs.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Ramanath et al. to the disclosed invention of Subbian et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “[optimize] a designed objective function that preserves both the local and global network structures, and preserves both the first-order and second-order proximities” (Ramanath et al. pg. 6 [0074]).
Regarding Claim 10,
Subbian et al. in view of Ramanath et al. in view of Bagci et al. teaches the computer-implemented method of Claim 9.
Ramanath et al. further teaches wherein the aggregated embedding vectors of the immediate neighbor nodes comprises an aggregation of an aggregated embedding vector of each of the immediate neighbor nodes of the immediate neighbor node of the target node (Fig. 6 and pg. 6 [0082]: “In some example embodiments, the first- and second-order embeddings may be combined (operation 616) to create a combined vector...In some example embodiments, the first-order and second-order proximity vectors are calculated separately and then concatenated for each vector” teach creating a combined embedding vector for each of the vertices/nodes (corresponds to generating aggregated embedding vectors) based on second-order embeddings based on neighborhood information; pg. 6 [0081]: “For the second-order embedding 606, the distance between similar nodes is minimized (operation 612) based on the number of shared neighbors, where vertices with common neighbors will have vectors closer than vertices without common neighbors. The result is a vector...for the existing vertices (operation 614)” teaches the second-order embedding information is based on determining whether a node and another node share common neighbors (correspond to immediate neighbors), which corresponds to immediate neighbor nodes of the immediate neighbor node of the target node; also see Fig. 6 Graph 602 and Steps 604, 606, and 616, and pg. 6 [0075]-[0076]).
Subbian et al. and Ramanath et al. are analogous art to the claimed invention because they are directed to determining embedding representation for graphs.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Ramanath et al. to the disclosed invention of Subbian et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “[optimize] a designed objective function that preserves both the local and global network structures, and preserves both the first-order and second-order proximities” (Ramanath et al. pg. 6 [0074]).

Regarding Claim 13,
Subbian et al. in view of Ramanath et al. teaches the computer-readable medium of Claim 12.
Subbian et al. in view of Ramanath et al. does not appear to explicitly teach wherein identifying the relevant neighborhood of nodes to the target node within the corpus graph comprises: beginning from the target node as the current node and for a predetermined number of repetitions, repeatedly: randomly selecting a traversal from the current node to another node connected to the current node; setting the current node to the another node; and incrementing a visit count associated with the another node; wherein the nodes of the relevant neighborhood of the target node are determined according to those nodes of the corpus graph associated with the highest visit counts.
However, Bagci et al. further teaches wherein identifying the relevant neighborhood of nodes to the target node within the corpus graph comprises: beginning from the target node as the current node and for a predetermined number of repetitions, repeatedly (pg. 534 Algorithm 2 Random Walk Recommendation Algorithm teaches an algorithm for iteratively traversing a relevant subgraph that consists of relevant vicinity (neighborhood) of a node (see pg. 534 Algorithm 1 Subgraph Construction Algorithm and pg. 533 3.4.1 Subgraph Construction)): 
randomly selecting a traversal from the current node to another node connected to the current node; setting the current node to the another node; and incrementing a visit count associated with the another node (pg. 534 Algorithm 2 Random Walk Recommendation Algorithm lines 7-16 teaches randomly traversing from a current node to another node (NextNode) connected to the current node and setting the current node to NextNode, and incrementing visit count associated with NextNode); 
wherein the nodes of the relevant neighborhood of the target node are determined according to those nodes of the corpus graph associated with the highest visit counts (pg. 534 Table 1 and pg. 534 first full paragraph: “RWR algorithm operates on the constructed subgraph and the recommendation results are populated. The recommendation results that are sorted by visit count are shown in Table 1. Here, Friend 3 has the highest visit count and it is recommended in the first place” teach determining the nodes within a corpus graph (see Figure 1) that have the highest visit counts; pg. 534 Algorithm 2 Random Walk Recommendation Algorithm teaches an algorithm for iteratively traversing a relevant subgraph that consists of relevant vicinity (neighborhood) of a node (see pg. 534 Algorithm 1 Subgraph Construction Algorithm and pg. 533 3.4.1 Subgraph Construction)).
Subbian et al., Ramanath et al., and Bagci et al. are analogous art to the claimed invention because they are directed to graph representation for recommender systems.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Bagci et al. to the disclosed invention of Subbian et al. in view of Ramanath et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage Random walk with restart (RWR) because “Random walk with restart (RWR) is a specialized version of random walk. It is generally used in graphs that have many nodes. When the number of nodes is high, it is possible to move out of the context during random walk. This may cause to visit less important nodes. RWR does not allow moving out of the context, because in each transition there is a constant probability to jump back to the starting node...RWR is a commonly used method that provides good relevance score between nodes in a graph” (Bagci et al. pg. 532-533 Section 3.3). 
Regarding Claim 14,
Subbian et al. in view of Ramanath et al. in view of Bagci et al. teaches the computer-readable medium of Claim 13.
Bagci et al. further teaches wherein identifying the relevant neighborhood of nodes to the target node within the corpus graph further comprises: randomly determining whether to reset the current node to the target node; and resetting the current node to the target node upon the random determination to do so (pg. 534 Algorithm 2 Random Walk Recommendation Algorithm lines 7-16 
Subbian et al., Ramanath et al., and Bagci et al. are analogous art to the claimed invention because they are directed to graph representation for recommender systems.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Bagci et al. to the disclosed invention of Subbian et al. in view of Ramanath et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage Random walk with restart (RWR) because “Random walk with restart (RWR) is a specialized version of random walk. It is generally used in graphs that have many nodes. When the number of nodes is high, it is possible to move out of the context during random walk. This may cause to visit less important nodes. RWR does not allow moving out of the context, because in each transition there is a constant probability to jump back to the starting node...RWR is a commonly used method that provides good relevance score between nodes in a graph” (Bagci et al. pg. 532-533 Section 3.3). 
Regarding Claim 15,
Subbian et al. in view of Ramanath et al. in view of Bagci et al. teaches the computer-readable medium of Claim 14.
Subbian et al. further teaches wherein generating the neighborhood embedding information for the target node comprises generating the neighborhood embedding information for the target node according to aggregated embedding vectors from neighbor nodes in the relevant neighborhood of the target node (pg. 14 [0075]: “The social-networking system 160 may generate an entity embedding corresponding to the entity by taking a weighted average of entity embeddings corresponding to the identified neighboring entities” teaches generating the neighborhood embedding information for the target node by taking a weighted average of entity embeddings of neighborhood entities nodes of the target node (a weighted average operation corresponds to aggregation because it requires addition of the neighborhood embeddings)).
Regarding Claim 16,
Subbian et al. in view of Ramanath et al. in view of Bagci et al. teaches the computer-readable medium of Claim 15.
Ramanath et al. further teaches wherein the aggregated embedding vectors of each of the immediate neighbor nodes of the target node comprises neighborhood embedding information of neighbor nodes of a neighbor node of the target node (Fig. 6 and pg. 6 [0082]: “In some example embodiments, the first- and second-order embeddings may be combined (operation 616) to create a combined vector...In some example embodiments, the first-order and second-order proximity vectors are calculated separately and then concatenated for each vector” teach creating a combined embedding vector for each of the vertices/nodes (corresponds to generating aggregated embedding vectors) based on second-order embeddings based on neighborhood information; pg. 6 [0081]: “For the second-order embedding 606, the distance between similar nodes is minimized (operation 612) based on the number of shared neighbors, where vertices with common neighbors will have vectors closer than vertices without common neighbors. The result is a vector...for the existing vertices (operation 614)” teaches the second-order embedding information is based on determining whether a target node and another node share common neighbors (correspond to immediate neighbors), which corresponds to neighborhood embedding information of neighbor nodes of a neighbor node of the target node; also see Fig. 6 Steps 604, 606, and 616, and pg. 6 [0075]-[0076]).
Subbian et al. and Ramanath et al. are analogous art to the claimed invention because they are directed to determining embedding representation for graphs.

One of ordinary skill in the arts would have been motivated to make this modification in order to “[optimize] a designed objective function that preserves both the local and global network structures, and preserves both the first-order and second-order proximities” (Ramanath et al. pg. 6 [0074]).
Regarding Claim 17,
Subbian et al. in view of Ramanath et al. in view of Bagci et al. teaches the computer-readable medium of Claim 16.
Ramanath et al. further teaches wherein the neighborhood embedding information of the neighbor nodes comprises a neighborhood embedding information of each of the neighbor nodes of the neighbor node of the target node (Fig. 6 and pg. 6 [0082]: “In some example embodiments, the first- and second-order embeddings may be combined (operation 616) to create a combined vector...In some example embodiments, the first-order and second-order proximity vectors are calculated separately and then concatenated for each vector” teach creating a combined embedding vector for each of the vertices/nodes (corresponds to generating aggregated embedding vectors) based on second-order embeddings based on neighborhood information; pg. 6 [0081]: “For the second-order embedding 606, the distance between similar nodes is minimized (operation 612) based on the number of shared neighbors, where vertices with common neighbors will have vectors closer than vertices without common neighbors. The result is a vector...for the existing vertices (operation 614)” teaches the second-order embedding information is based on determining whether a node and another node share common neighbors (correspond to immediate neighbors), which corresponds to neighborhood embedding information of each of the neighbor nodes of the neighbor node of the target node; also see Fig. 6 Graph 602 and Steps 604, 606, and 616, and pg. 6 [0075]-[0076]).

It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Ramanath et al. to the disclosed invention of Subbian et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “[optimize] a designed objective function that preserves both the local and global network structures, and preserves both the first-order and second-order proximities” (Ramanath et al. pg. 6 [0074]).

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Subbian et al. (US 2019/0114362 A1) in view of Ramanath et al. (US 2018/0349501 A1) in view of Bagci et al. (“Context-Aware Friend Recommendation for Location Based Social Networks using Random Walk”) and further in view of Bojchevski et al. (“Deep Gaussian Embedding of Attributed Graphs: Unsupervised Inductive Learning via Ranking”).
Regarding Claim 11,
Subbian et al. in view of Ramanath et al. in view of Bagci et al. teaches the computer-implemented method of Claim 10.
Subbian et al. in view of Ramanath et al. in view of Bagci et al. does not appear to explicitly teach wherein the embedding vector of each of the immediate neighbor nodes of the immediate neighbor node of the target node is weighted in aggregation with the embedding vectors of the other immediate neighbor nodes of the immediate neighbor node of the target node according the visit counts from determining the relevant neighborhood to the target node.
However, Bojchevski et al. teaches wherein the embedding vector of each of the immediate neighbor nodes of the immediate neighbor node of the target node is weighted in aggregation with the pg. 4 Section 3.5:
    PNG
    media_image1.png
    377
    759
    media_image1.png
    Greyscale
teaches that in the calculation to optimize loss, nodes within a target node’s 2-hop neighborhood and their values are weighted in aggregation in accordance to the visit counts from determining the relevant neighborhood (for example, 1-hop and 2-hop), wherein nodes within a target node’s 2-hop neighborhood corresponds to the immediate neighbor nodes of the immediate neighbor node of the target node; pg. 3 Section 3.2: “To capture the structural information of the network in the embeddings space, we propose a personalized ranking approach. That is, locally per node i we impose a ranking of all remaining nodes w.r.t. their distance to i in the embedding space. More precisely, in this paper we exploit the k-hop neighborhoods of each node” teaches nodes are represented by embeddings).
Subbian et al., Ramanath et al., Bagci et al., Bojchevski et al. are analogous art to the claimed invention because they are directed to graph representations.

One of ordinary skill in the arts would have been motivated to make this modification in order “[to] effectively represent the complex interactions between the nodes and the non-i.i.d. nature of the data, we further propose a novel personalized ranking formulation to learn the embedding in a fully unsupervised way. Intuitively, from the point of view of a single node, we want nodes in its immediate neighborhood to be closest in the embedding space, while nodes multiple hops away should become increasingly more distant. This ordering between the nodes imposed by the network structure w.r.t the distances between their embeddings naturally leads to our novel ranking formulation and is in contrast to most methods that only consider first hop neighborhood of the nodes. By taking into account this natural ranking from each node’s point of view we incorporate information about the networks structure beyond first and second order proximity, thus learning more powerful embeddings” (Bojchevski et al. pg. 2 first paragraph).
Regarding Claim 18,
Subbian et al. in view of Ramanath et al. in view of Bagci et al. teaches the computer-readable medium of Claim 17, computer-readable medium of Claim 17.
Subbian et al. in view of Ramanath et al. in view of Bagci et al. does not appear to explicitly teach wherein the aggregated embedding vector of each of the neighbor nodes of the neighbor node of the target node is weighted in aggregation with the embedding vectors of the other neighbor nodes of the neighbor node of the target node according to the visit counts from determining the relevant neighborhood to the target node.
However, Bojchevski et al. teaches wherein the aggregated embedding vector of each of the neighbor nodes of the neighbor node of the target node is weighted in aggregation with the embedding pg. 4 Section 3.5:
    PNG
    media_image1.png
    377
    759
    media_image1.png
    Greyscale
teaches that in the calculation to optimize loss, nodes within a target node’s 2-hop neighborhood and their representations are weighted in aggregation in accordance to the visit counts from determining the relevant neighborhood (for example, 1-hop and 2-hop), wherein nodes within a target node’s 2-hop neighborhood corresponds to the immediate neighbor nodes of the immediate neighbor node of the target node; pg. 3 Section 3.2: “To capture the structural information of the network in the embeddings space, we propose a personalized ranking approach. That is, locally per node i we impose a ranking of all remaining nodes w.r.t. their distance to i in the embedding space. More precisely, in this paper we exploit the k-hop neighborhoods of each node” teaches nodes are represented by embeddings).
Subbian et al., Ramanath et al., Bagci et al., Bojchevski et al. are analogous art to the claimed invention because they are directed to graph representations.

One of ordinary skill in the arts would have been motivated to make this modification in order “[to] effectively represent the complex interactions between the nodes and the non-i.i.d. nature of the data, we further propose a novel personalized ranking formulation to learn the embedding in a fully unsupervised way. Intuitively, from the point of view of a single node, we want nodes in its immediate neighborhood to be closest in the embedding space, while nodes multiple hops away should become increasingly more distant. This ordering between the nodes imposed by the network structure w.r.t the distances between their embeddings naturally leads to our novel ranking formulation and is in contrast to most methods that only consider first hop neighborhood of the nodes. By taking into account this natural ranking from each node’s point of view we incorporate information about the networks structure beyond first and second order proximity, thus learning more powerful embeddings” (Bojchevski et al. pg. 2 first paragraph).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rossi et al. (US 2019/0130264 A1) teaches deep graph representation learning, which is relevant to Fig. 8 of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/               Examiner, Art Unit 2125